Case: 17-10773      Document: 00514430041         Page: 1    Date Filed: 04/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-10773
                                                                                FILED
                                                                            April 16, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTEMIO VILLA HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-94-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Artemio Villa Hernandez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Villa Hernandez has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10773    Document: 00514430041    Page: 2   Date Filed: 04/16/2018


                                No. 17-10773

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
      There is a clerical error in the judgment. The written judgment states
that the 135-month sentence imposed is to run consecutively to any sentence
imposed in Villa Hernandez’s pending state case, Case No. 14-10091-T. This
statement is inconsistent with the district court’s oral pronouncement of the
sentence, which ordered the 135-month sentence to run concurrently with any
sentence imposed in Case No. 14-10091-T. The written judgment should be
corrected to accurately reflect the term of imprisonment imposed at
sentencing.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to Federal Rule of Criminal Procedure 36.




                                      2